Case 8:20-cv-02314-JLS-KES Document 44 Filed 07/30/21 Page 1 of 13 Page ID #:563




  1   Michaela Battista Sozio, Esq., SBN 179148
  2
      msozio@tresslerllp.com
      TRESSLER LLP
  3   6100 Center Drive, Suite 1175
  4   Los Angeles, California 90045
      Telephone: (310) 203-4800
  5   Fax: (323) 486-2704
  6
      Attorneys for Defendants
  7   No Bad Days Enterprises, Inc. and Scott Sample

  8
  9
 10
                              UNITED STATES DISTRICT COURT
 11
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 12
 13
 14   COVE USA LLC, a California limited               Case No. 8:20-cv-02314-JLS-KES
      liability company,
 15
 16                        Plaintiff,                  DEFENDANTS’ NOTICE OF
                                                       MOTION AND MOTION FOR
 17
            v.                                         ATTORNEYS’ FEES PURSUANT
 18                                                    TO CAL. CODE OF CIV. PROC. §
      NO BAD DAYS ENTERPRISES                          425.16(C); MEMORANDUM OF
 19
      INCORPORATED, a California                       POINTS AND AUTHORITIES IN
 20   corporation; SCOTT SAMPLE, an                    SUPPORT THEREOF
      individual; and DOES 1-10, inclusive,
 21
 22                        Defendants.                 Date:       January 22, 2022
                                                       Time:       10:30 a.m.
 23
                                                       Courtroom.: 10A
 24
 25
 26
 27
 28

       DEFENDANTS’ NOTICE OF MOTION MOTION FOR ATTORNEYS’ FEES; MEMORANDUM OF POINTS AND AUTHORITIES
                                                                       CASE NO. 8:20-CV-02314-JLS-KES
Case 8:20-cv-02314-JLS-KES Document 44 Filed 07/30/21 Page 2 of 13 Page ID #:564




  1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
  2         PLEASE TAKE NOTICE that on January 21, 2022, at 10:30 a.m., or as soon
  3   thereafter as counsel may be heard, in Courtroom 10A of the United States District
  4   Court for the Central District of California, located at 411 W. Fourth Street, Santa
  5   Ana, California 92701, before the Honorable Josephine L. Staton, Defendants No
  6   Bad Days Enterprises, Inc. (“NBD”) and Scott Sample (“Sample”), (together,
  7   “Defendants”) will and hereby does move for attorneys’ fees and costs pursuant to
  8   California Code of Civil Procedure § 425.16 (“the Anti-SLAPP Statute”). The
  9   prevailing party on an anti-SLAPP motion may recover attorney’s fees and costs “as
 10   a matter of right.” Morrow v. L.A. Unified School Dist., 149 Cal. App. 4th 1424, 1446
 11   (2007) (citing Cal. Code Civ. Proc. § 425.16(c); Ketchum v. Moses, 24 Cal 4th 1122,
 12   1131 (2002)). Thus, because Defendants prevailed on its special motions to strike, it
 13   is entitled to mandatory attorney’s fees and costs under subdivision (c) of the Anti-
 14   SLAPP Statute.
 15         Defendants seek and are entitled to attorneys’ fees and costs under subdivision
 16   (c) of the Anti-SLAPP statute totaling $25,757.50 for (1) in the sum of $ 22,607.50,
 17   which represents the reasonable amount of attorneys’ fees and costs incurred by both
 18   sets of Defendants’ attorneys in connection with their Anti-SLAPP Motion, and (2)
 19   the attorneys’ fees and costs incurred by Defendants in connection with this Motion
 20   and anticipated to be incurred by Defendants in preparing a Reply brief and preparing
 21   for and appearing at the hearing on this Motion, which is estimated to be $3,150.00.
 22         Defendants’ request is reasonable as Defendants obtained an Order striking
 23   Plaintiff’s third, fourth, fifth and sixth causes of action against them. To do so,

 24   Defendants reasonably retained skilled and experienced lawyers who dedicated time

 25   to their defense that was reasonable in light of Plaintiff’s claims, the complexity of

 26   the case, and the result.

 27   ///

 28

       DEFENDANTS’ NOTICE OF MOTION MOTION FOR ATTORNEYS’ FEES; MEMORANDUM OF POINTS AND AUTHORITIES
                                                                       CASE NO. 8:20-CV-02314-JLS-KES
Case 8:20-cv-02314-JLS-KES Document 44 Filed 07/30/21 Page 3 of 13 Page ID #:565




  1         This Motion is based on this Notice of Motion, Memorandum of Points and
  2   Authorities in support thereof, Defendants’ anticipated Reply, the Declarations of
  3   Imran F. Vakil and Michaela Sozio in support and exhibits thereto, the Court’s
  4   records and files in this Action, and all other evidence and argument that the Court
  5   may receive in advance of or at the hearing on this Motion.
  6
  7   Dated: July 30, 2021                       TRESSLER LLP
  8
  9
                                          By:___/s/ Michaela Battista Sozio
 10                                            Michaela Battista Sozio, Esq.
                                               Attorneys for Defendants
 11                                            No Bad Days Enterprises, Inc. and
                                               Scott Sample
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       DEFENDANTS’ NOTICE OF MOTION MOTION FOR ATTORNEYS’ FEES; MEMORANDUM OF POINTS AND AUTHORITIES
                                                                       CASE NO. 8:20-CV-02314-JLS-KES
Case 8:20-cv-02314-JLS-KES Document 44 Filed 07/30/21 Page 4 of 13 Page ID #:566




  1                  MEMORANDUM OF POINTS AND AUTHORITIES
  2     I.     INTRODUCTION AND SUMMARY OF ARGUMENT
  3          This Action arises out of a dispute between two competitors and Plaintiff’s
  4   attempt to pursue claims in retribution against Defendants No Bad Days Enterprises,
  5   Inc. (“NBD”) and Scott Sample (“Sample”) (together, “Defendants”) for Defendants’
  6   efforts to protect their trademark.
  7          NBD and Plaintiff Cove USA LLC (“Plaintiff”) are business competitors that
  8   both offer beach-inspired clothing. NBD’s clothing prominently features the phrase
  9   “NO BAD DAYS,” (the “Mark”), a recognizable mark for which NBD holds no less
 10   than six active Federal trademark registrations, including an incontestable registration
 11   issued in 2008 specifically covering clothing.
 12          Plaintiff began selling clothing, primarily through Shopify, which features the
 13   “NO BAD DAYS” Mark in or before October 2020. On or about October 9, 2020,
 14   Defendants emailed Plaintiff, notifying Plaintiff that certain of its products were
 15   infringing NBD’s Mark. Plaintiff responded by rejecting Defendants’ position and
 16   denying any infringement. In light of Plaintiff’s position and its refusal to voluntarily
 17   remove the infringing articles, NBD submitted notice of infringement to Shopify,
 18   alerting Shopify to the dispute. Pursuant to Shopify’s terms of use, Shopify removed
 19   the accused products from its platform.
 20          Plaintiff filed this action shortly thereafter, asserting a declaratory relief action
 21   and also asserting multiple claims based on California state law which are all
 22   predicated upon Defendants’ “takedown” notices. Defendants filed a motion to strike
 23   Plaintiff’s third, fourth, fifth, and sixth causes of action on the grounds that these
 24   claims are barred by California’s anti-SLAPP statute. This Court agreed, granting the
 25   motion to strike the state-based causes of action for unfair competition/violations of
 26   Business & Professions Code §17200, intentional interference with prospective
 27
 28
                                                    1
       DEFENDANTS’ NOTICE OF MOTION MOTION FOR ATTORNEYS’ FEES; MEMORANDUM OF POINTS AND AUTHORITIES
                                                                       CASE NO. 8:20-CV-02314-JLS-KES
Case 8:20-cv-02314-JLS-KES Document 44 Filed 07/30/21 Page 5 of 13 Page ID #:567




  1   economic relations, negligent interference with prospective economic relations, and
  2   intentional interference with a contractual relationship against Defendants.
  3         Defendants now move to recover their attorneys’ fees of 25,757.50 which
  4   represents (1) the sum of $ 22,607.50, which is the reasonable amount of attorneys’
  5   fees and costs incurred by both sets of Defendants’ attorneys in connection with their
  6   Anti-SLAPP Motion, and (2) the attorneys’ fees and costs incurred by Defendants in
  7   connection with this Motion and anticipated to be incurred by Defendants in
  8   preparing a Reply brief and preparing for and appearing at the hearing on this
  9   Motion, which is estimated to be $3,150.00.
 10         This motion should be granted for several reasons. First, Defendants are
 11   entitled to mandatory attorney’s fees and costs under subdivision (c) of the Anti-
 12   SLAPP Statute. Second, Defendants requested hourly rates for both sets of attorneys
 13   are reasonable. Third, Defendants should be fully compensated for the time both sets
 14   of attorneys spent on preparation of the motion to dismiss/strike, the Reply to
 15   Plaintiff’s Opposition, and any related time spent. The Court should fully compensate
 16   the attorneys’ fees incurred unless a downward adjustment would harmonize the
 17   award with the results obtained or is permitted on some other grounds. See Hensley v.
 18   Eckerhart, 461 U.S. 424, 435 (1983); see also Mann v. Quality Old Time Service,
 19   Inc., 139 Cal. App. 4th 328, 343 (2006) (applying Hensley framework to an anti-
 20   SLAPP motion for attorney’s fees); ComputerXpress, Inc. v. Jackson, 93 Cal. App.
 21   4th 993, 1018 (2001) (confirming that Anti-SLAPP Statute’s fee-shifting provision is
 22   “analogous to the rule followed in cases arising under” 42 U.S.C. § 1988,
 23   emphasizing that both SLAPP defendants and civil rights plaintiffs “enjoy the same
 24   preference for fees if they are successful,” and noting that section 1988 cases are
 25   “particularly helpful” in applying the Anti-SLAPP Statute as a result). Here, the
 26   Court should fully compensate Defendants. Finally, Defendants’ total requested
 27   award of $25,757.50 is reasonable.
 28
                                                    2
       DEFENDANTS’ NOTICE OF MOTION MOTION FOR ATTORNEYS’ FEES; MEMORANDUM OF POINTS AND AUTHORITIES
                                                                       CASE NO. 8:20-CV-02314-JLS-KES
Case 8:20-cv-02314-JLS-KES Document 44 Filed 07/30/21 Page 6 of 13 Page ID #:568




  1           Accordingly, Defendants’ motion should be granted in the amount requested.
  2     II.     STATEMENT OF THE FACTS AND PROCEDURAL HISTORY
  3      A. The Parties
  4           As alleged in the Complaint, NBD and Plaintiff are business competitors that
  5   both offer beach-inspired clothing. [Complaint, Dkt. 1]. NBD’s clothing prominently
  6   features the phrase “NO BAD DAYS,” (the “Mark”), a recognizable mark for which
  7   NBD holds no less than six active Federal trademark registrations, including an
  8   incontestable registration issued in 2008 specifically covering clothing. [Request for
  9   Judicial Notice, Dkt. 17].
 10      B. Plaintiff Sues NDB and Sample Based on Meritless Allegations
 11           No later than October 2020, Plaintiff also began selling clothing which features
 12   the “NO BAD DAYS” Mark. (Comp. ¶ 22). Plaintiff primarily sells its goods through
 13   Shopify, a third-party, e-commerce platform. (Comp. ¶ 20).
 14           On or about October 9, 2020, Defendants emailed Plaintiff, notifying Plaintiff
 15   that certain of its products were infringing NBD’s Mark. (Comp. ¶ 25). Plaintiff
 16   responded by rejecting Defendants’ position and denying any infringement. Id. In
 17   light of Plaintiff’s position and its refusal to voluntarily remove the infringing
 18   articles, NBD submitted notices of infringement to Shopify, alerting Shopify to the
 19   dispute. Pursuant to Shopify’s terms of use, Shopify removed the accused products
 20   from its platform. (Comp. ¶¶ 26, 58-60). Shortly thereafter, on or about December 7,
 21   2020, Plaintiff filed this action asserting causes of action for: (1) declaratory
 22   judgment of non-infringement of trademark; (2) declaratory judgment of non-
 23   infringement of copyright; (3) unfair competition under California Business &
 24   Professions Code §17200; (4) intentional interference with prospective economic
 25   relations; (5) negligent interference with prospective economic relations; and (6)
 26   intentional interference with contractual relationship. [Dkt. 1]
 27
 28
                                                    3
       DEFENDANTS’ NOTICE OF MOTION MOTION FOR ATTORNEYS’ FEES; MEMORANDUM OF POINTS AND AUTHORITIES
                                                                       CASE NO. 8:20-CV-02314-JLS-KES
Case 8:20-cv-02314-JLS-KES Document 44 Filed 07/30/21 Page 7 of 13 Page ID #:569




  1            Here, Defendants followed the proper procedures to alert an online retailer that
  2   Plaintiff was infringing Defendants’ intellectual property. Plaintiff, however, filed its
  3   Complaint in retribution. In addition to seeking declaratory judgment as to the
  4   Parties’ respective rights as to NBD’s Mark, but Plaintiff asserted a number of utterly
  5   specious tort and unfair competition claims under California law, all predicated
  6   entirely on Defendants’ “takedown” notices.
  7      Defendants proceeded to file a Motion to Strike/Dismiss the state-based claims
  8   from the Complaint. [Dkt. 16].
  9     III.     THIS COURT GRANTS DEFENDANTS’ ANTI-SLAPP MOTION
 10            After taking the Motion under submission [Dkt. 40], the Court granted the
 11   Anti-SLAPP Motion as to Plaintiff’s four state law claims. [Dkt. 41]. The Court
 12   recognized that each of Plaintiff’s state law claims were “predicated on the alleged
 13   communications from Defendants to Shopify identifying certain Cove product
 14   listings as infringing Defendants’ trademark. And as explained in the first step of the
 15   Curt’s anti-SLAPP analysis, ‘the challenged communications are sufficiently related
 16   to this litigation to fall within the scope of California’s litigation privilege’.” [Dkt. 41
 17   at pg. 10, citations omitted]. The Court further went on to indicate that “[b]ecause
 18   Plaintiff has failed to demonstrate the necessary probability of success on their State
 19   Law Claims, the Court GRANTS Defendants’ Motion to Strike their claims pursuant
 20   to California’s anti-SLAPP statute, and STRIKE Plaintiff’s third through sixth causes
 21   of action.” [Dkt. 41 at pg. 11]. The Court denied Plaintiff leave to amend.
 22            In sum, the Court dismissed the causes of action for: (1) unfair competition
 23   under California Business & Professions Code §17200; (2) intentional interference
 24   with prospective economic relations; (3) negligent interference with prospective
 25   economic relations; and (4) intentional interference with contractual relationship.
 26            Lastly, and most importantly for purposes of this motion, the Court ruled that
 27   “Defendants may submit a motion seeking fees under California’s anti-SLAPP
 28
                                                    4
       DEFENDANTS’ NOTICE OF MOTION MOTION FOR ATTORNEYS’ FEES; MEMORANDUM OF POINTS AND AUTHORITIES
                                                                       CASE NO. 8:20-CV-02314-JLS-KES
Case 8:20-cv-02314-JLS-KES Document 44 Filed 07/30/21 Page 8 of 13 Page ID #:570




  1   statute.” [Dkt. 41, pg. 12]. Accordingly, Defendants now moves for its attorney’s
  2   fees under subdivision (c) of the Anti-SLAPP Statute.
  3     IV.     ARGUMENT
  4           A. LEGAL STANDARD
  5               1. Fee Shifting is Mandatory
  6           The prevailing party on an anti-SLAPP motion may recover attorney’s fees and
  7   costs “as a matter of right.” Morrow v. L.A. Unified School Dist., 149 Cal. App. 4th
  8   1424, 1446 (2007) (citing Cal. Code Civ. Proc. § 425.16(c); Ketchum v. Moses, 24
  9   Cal 4th 1122, 1131 (2002)).
 10           California Code of Civil Procedure § 425.16(c) provides that “prevailing
 11   defendant[s] on a special motion to strike shall be entitled to recover his or her
 12   attorney’s fees and costs.” (emphasis added). As this Court previously granted
 13   Defendants’ Anti-SLAPP motion and because subsection (c) of the Anti-SLAPP
 14   Statute mandates a fee award to successful defendants, the only issue before this
 15   Court is the amount of fees that Defendants should be awarded. See, e.g., Church of
 16   Scientology v. Wollershein, 42 Cal.App.4th 628, 658-59 (1996), disapproved on other
 17   grounds in Equilolz Eizterprises v. Consunzer Cause, Inc. 29 Cal.4th 53, 68 n.5
 18   (2002).
 19               2. Defendants’ Attorneys’ Fees Are Reasonable
 20           “District courts typically employ the ‘lodestar method’ to calculate the
 21   appropriate amount of attorneys’ fees.” Wynn v. Chanos, No. 14-CV-04329-WHO,
 22   2015 WL 3832561, at *1 (N.D. Cal. June 19, 2015). This “calls for the court to
 23   multiply ‘the number of hours the prevailing party reasonably expended on the
 24   litigation by a reasonable hourly rate.’ ” Id. (quoting Gonzalez v. City of Maywood,
 25   729 F.3d 1196, 1202 (9th Cir. 2013)). That stated, “[t]he most critical factor” in
 26   calculating attorney’s fees “is the degree of success obtained,” and the Court has and
 27   should exercise substantial discretion to account for that “crucial” consideration.
 28
                                                    5
       DEFENDANTS’ NOTICE OF MOTION MOTION FOR ATTORNEYS’ FEES; MEMORANDUM OF POINTS AND AUTHORITIES
                                                                       CASE NO. 8:20-CV-02314-JLS-KES
Case 8:20-cv-02314-JLS-KES Document 44 Filed 07/30/21 Page 9 of 13 Page ID #:571




  1   Hensley, 461 U.S. at 434-37. Thus, the Court should focus on the significance of the
  2   overall relief obtained by the plaintiff in relation to the hours reasonably expended on
  3   the litigation. Id.
  4          When deciding whether a SLAPP defendant’s fee request is “reasonable,” a
  5   court “may and should consider the nature of the litigation, its difficulty, the amount
  6   involved, the skill required and the skill employed in handling the litigation, the
  7   attention given‚ the success of the attorney’s efforts, his learning, his age‚ and his
  8   experience in the particular type of work demanded; the intricacies and importance of
  9   the litigation, the labor and necessity for skilled legal training and ability in trying the
 10   cause, and the time consumed.” Church of Scientology, 42 20 Cal.App.4th at 659
 11   (ellipses and citations omitted); PLCM Group Inc. v. Drexler 21 Cal.4th 1084, 1096
 12   (2000) (explaining that to make reasonableness determination, courts consider “a
 13   number of factors‚ including the natura of the litigation, its difficulty, the amount
 14   involved, the skill required in its handling, the skill employed, the attention given the
 15   success’ or failure, and other circumstances of the case”); see also Wynn v. Chanos,
 16   No. 14-CV-04329-WHO, 2015 WL 3832561, at *1 (N.D. Cal. June 19, 2015).
 17          Applying this criteria, Defendants’ requested attorneys’ fees are entirely
 18   reasonable. Defendants’ attorneys’ experience and skill, as well as the complexity of
 19   the issues involved in the anti-SLAPP Motion, justify both the hourly rates as well as
 20   the number of hours devoted to the Anti-SLAPP Motion and this Motion.
 21          As for the difficulty of the case, the legal issues presented by Plaintiff’s
 22   Complaint were complex in terms of the legal theories pursued by Plaintiff.
 23   Additionally, in opposing the Anti-SLAPP Motion, Plaintiff cited to a voluminous
 24   number of cases and raised numerous arguments. [Dkt. 1, 16, 33, 36].
 25          With respect to the skill required to handle the matter, Defendants respectfully
 26   submit that both sets of counsel demonstrated skill in analyzing and responding to the
 27   Complaint and Plaintiff’s Opposition to the Anti-SLAPP Motion.
 28
                                                    6
       DEFENDANTS’ NOTICE OF MOTION MOTION FOR ATTORNEYS’ FEES; MEMORANDUM OF POINTS AND AUTHORITIES
                                                                       CASE NO. 8:20-CV-02314-JLS-KES
Case 8:20-cv-02314-JLS-KES Document 44 Filed 07/30/21 Page 10 of 13 Page ID #:572




  1         As for the skill employed and the attention given to the matter, the invoices
  2   attached to the Declarations of Imran F. Vakil (“Vakil Decl.”) and Michaela Sozio
  3   (“Sozio Decl.”) are reflective of this. See Declarations of Imran F. Vakil at ¶¶ 1-14,
  4   Ex. A; see also Declaration of Michaela L. Sozio at ¶¶ 1-8, Ex. A.
  5         Regarding the success of the attorneys’ efforts, Defendants prevailed on their
  6   anti-SLAPP motion, which resulted in a dismissal of the four state-based claims with
  7   prejudice. “Where a plaintiff has obtained excellent results, his attorney should
  8   recover a fully compensatory fee,” which will “[n]ormally . . . encompass all hours
  9   reasonably expended on the litigation.” Hensley, 461 U.S. at 435. As for the
 10   attorneys’ skill, learning, and experience, the experience of the billing attorneys is set
 11   forth in the Declarations of Imran F. Vakil and Michaela Sozio.
 12         Moreover, each of their respective time entries as reflected in Exhibit A to the
 13   Vakil Declaration and Exhibit A to the Sozio Declaration are accurate, and all of the
 14   time expended was necessary in the representation of Defendants in this matter. The
 15   description of the services provided by Defendants’ attorneys further demonstrate the
 16   novelty and difficulty of the issues involved in this matter.
 17         Finally, the hourly rates that Defendants seek are reasonable. These rates are
 18   consistent with or below the rates charged by others with similar skill and experience
 19   in similar cases in their respective markets. with respect to the fees customarily
 20   charged by the locality for similar legal services, Imran Vakil, the attorney who was
 21   initially retained by Defendants and who was primarily responsible for filing the anti-
 22   SLAPP motion, is familiar with rates charged by attorneys in the California for
 23   litigating similar lawsuits and based on his experience, believes that his rates and
 24   those of his associate are consistent with rates charges by other law firms in
 25   California for similar services. See Vakil Declaration at ¶¶ 5,10. As for the hourly
 26   rate of the panel counsel retained by Defendants’ liability insurer, those contractual
 27
 28
                                                    7
       DEFENDANTS’ NOTICE OF MOTION MOTION FOR ATTORNEYS’ FEES; MEMORANDUM OF POINTS AND AUTHORITIES
                                                                       CASE NO. 8:20-CV-02314-JLS-KES
Case 8:20-cv-02314-JLS-KES Document 44 Filed 07/30/21 Page 11 of 13 Page ID #:573




  1   rates are reasonable and below-market for this type of work. See Sozio Declaration at
  2   ¶ 6.
  3               3. The Requested Number of Hours is Reasonable
  4          The number of hours for which Defendants seek compensation is reasonable.
  5   Prior counsel Imran Vakil and his associate Randal Robinson spent a total of 51.5
  6   hours amounting to $20,087.50. See Vakil Declaration at ¶ 14, Ex. A. Current
  7   counsel spent a total of 11.2 hours amounting to $2,520.00 in connection with the
  8   Reply Brief. See Sozio Declaration at ¶ 7, Ex. A.
  9          The party seeking attorney’s fees should exercise billing judgment and bears
 10   the burden of justifying the number of hours for which it seeks compensation. Id. at
 11   437. To establish reasonableness, “the Ninth Circuit requires only that the affidavits
 12   be sufficient to enable the court to consider all the factors necessary to determine a
 13   reasonable attorney’s fee award.” Akerman v. W. Elec. Co., 643 F. Supp. 836, 863
 14   (N.D. Cal. 1986), aff’d, 860 F.2d 1514 (9th Cir. 1988).
 15          Further, it is anticipated that Plaintiff may argue that Defendants should have
 16   hired cheaper lawyers than Mr. Vakil and/or dedicated less time to defending itself.
 17   Defendants, however, prevailed on their motion, and “[b]y and large, the court should
 18   defer to the winning lawyer’s professional judgment as to how much time he was
 19   required to spend on the case; after all, he won, and might not have, had he been more
 20   of a slacker.” Moreno v. City of Sacramento, 534 F.3d 1106, 1112 (9th Cir. 2008).
 21   Plaintiffs “cannot litigate tenaciously and then be heard to complain about the time
 22   necessarily spent” in response. City of Riverside v. Rivera, 477 U.S. 561, 580 (1986).
 23          Thus, the total number of hours spent that related to the Anti-SLAPP Motion –
 24   37.1 hours by Imran Vakil, 14.4 hours by Randal Robinson, and 11.2 hours by
 25   Michaela Sozio – are entirely reasonable, as is the estimated 14 hours in connection
 26   with the preparation of the instant motion, the reply brief, and the hearing.
 27   ///
 28
                                                    8
       DEFENDANTS’ NOTICE OF MOTION MOTION FOR ATTORNEYS’ FEES; MEMORANDUM OF POINTS AND AUTHORITIES
                                                                       CASE NO. 8:20-CV-02314-JLS-KES
Case 8:20-cv-02314-JLS-KES Document 44 Filed 07/30/21 Page 12 of 13 Page ID #:574




  1                    4. Defendants are Entitled to Recover Fees For This Motion
  2            The California Supreme Court has made clear that successful SLAPP
  3   defendants are entitled to “compensation for all hours reasonably spent, including
  4   those necessary to establish and defend the fee claim.” Ketchum, 24 Cal.4th at 1141;
  5   see also Beasley v. Wells Fargo Bank 235 Cal. App. 3d 1407 (1991) at 1412-13
  6   [award of $50,000 for “fees on fees” affirmed], disapproved on other grounds, Olson
  7   v. Automobile Club of Southern California 42 Cal. 4th 1142 (2008).
  8            Defendants incurred approximately $1,800 in fees preparing this Motion,
  9   including time spent drafting the Motion, the Sozio Declaration and exhibits in
 10   support thereof, and the Proposed Order. See Sozio Declaration at ¶8. Defendants
 11   should be awarded the entire amount of fees and costs incurred in preparing this
 12   Motion, as well as fees incurred in preparing their Reply brief‚ if necessary, and for
 13   Defendants’ counsel to prepare for and attend the hearing on this Motion, which is
 14   estimated to be an additional $1,350.00. Id. Thus, the total amount sought to recover
 15   fees for this Motion is $3,150.00. Id.
 16      V.        CONCLUSION
 17            Plaintiff’s state-based claims against Defendants were not warranted. It was
 18   reasonable and necessary for Defendants to hire skilled lawyers to defend itself. The
 19   billing rates as well as the time spent in connection with the Anti-SLAPP Motion and
 20   the fees motion are reasonable and necessary. For the foregoing reasons, Defendants
 21   respectfully request that the Court grant this Motion and enter an Order awarding
 22   Defendants the amount requested of $25,757.50.
 23   Dated: July 30, 2021                       TRESSLER LLP
 24
                                          By:___/s/ Michaela Battista Sozio
 25
                                               Michaela Battista Sozio, Esq.
 26                                            Attorneys for Defendants
                                               No Bad Days Enterprises, Inc. and
 27                                            Scott Sample
      LA # 4827-0698-1364 (443-340)

 28
                                                    9
       DEFENDANTS’ NOTICE OF MOTION MOTION FOR ATTORNEYS’ FEES; MEMORANDUM OF POINTS AND AUTHORITIES
                                                                       CASE NO. 8:20-CV-02314-JLS-KES
Case 8:20-cv-02314-JLS-KES Document 44 Filed 07/30/21 Page 13 of 13 Page ID #:575




     1                              CERTIFICATE OF SERVICE
     2
     3          I hereby certify that on July 30, 2021, a copy of foregoing DEFENDANTS’
     4   NOTICE OF MOTION AND MOTION FOR ATTORNEYS’ FEES;
     5   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
     6   THEROF was filed electronically and served by mail on anyone unable to accept
     7   electronic filing. Notice of this filing will be sent by e-mail to all parties by operation
     8   of the Court’s electronic filing system or by mail to anyone unable to accept
     9   electronic filing as indicated on the Notice of Electronic Filing. Parties may access
    10   this filing through the Court’s CM/ECF System.
    11
    12   Dated: July 30, 2021                     TRESSLER LLP
    13
    14                                      By:   /s/ Michaela Battista Sozio
                                                  Michaela Battista Sozio, Esq.
    15                                            Attorneys for Defendants
                                                  No Bad Days Enterprises, Inc. and
    16                                            Scott Sample
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                                     1
                                         CERTIFICATE OF SERVICE
                                                                      CASE NO. 8:20-CV-02314-JLS-KES
